The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-19, and 26-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jot et al. (US 7,099,482).
	Regarding claims 1 and 19, Jot discloses a method and a device (see figures 5 and 10, for example), comprising:  one or more speakers (see col. 9, lines 43-45, regarding “a set of four loudspeakers located around the listener”); and one or more processors configured to perform the method comprising:  determining, based on a location of a sound source (e.g., ‘Source 0’) in an environment corresponding to a virtual environment (see col. 5, lines 23-25, regarding “the source processing block 10 takes into account the effect of any intervening obstacles in the path between the sound source and the listener”; see also, col. 5, lines 31-37, regarding “the adjustable low-pass filter and the adjustable gain together form a transfer function that processes the audio signal to account for the effect of distance and intervening obstacles on the source signal.  For example, if the sound source is located in an adjacent environment, it will be occluded if it passes through a partition…”; see also, col. 5, lines 47-50, regarding “the audio signal is then passed to a panning module 20, which determines, from the location of the sound source relative to the listener, appropriate output levels for the different channels of a multi-channel output 22”), a first intermediate audio signal 22 corresponding to an input audio signal 12; associating the first intermediate audio signal 22 with a first bus 92 (see fig. 10); determining, based on a location of the sound source and further based on an acoustic property of the virtual environment (see col. 5, line 65, through col. 6, line 5, regarding “the particular settings of the low pass filter 24 and the adjustable gain 26 provide and will again depend on the particular characteristics of the environment that is being simulated by the particular reverberation block.  For example, the low pass filter 24 and adjustable gain 26 will be set to account for effects such as occlusion, air absorption, wall absorption, etc.”), a second intermediate audio signal (output by gain element 26; see fig. 5), the second intermediate audio signal corresponding to a reverberation of the input audio signal in the virtual environment (see col. 5, lines 55-58, regarding “to permit reverberation and reflection processing, the audio signal is also passed to a further low pass filter 24 and adjustable gain 26.  The low pass filter 24 and adjustable gain 26 provide a transfer function that feeds a reverberation block…”); associating the second intermediate audio signal with a second bus (bus labeled ‘0 1 2 3’ in figure 10); determining, based on the first bus 92 and the second bus, an output audio signal; and presenting the output audio signal to a listener (see col. 9, lines 43-45, regarding “a four channel multi-channel output 92 is provided, which is ultimately reproduced over a set of four loudspeakers located around the listener”).
	Regarding claims 9 and 26, determining the first intermediate audio signal 22 comprises applying a first filter to the input audio signal 12, the first filter comprising one or more of a sound source directivity model, a distance model, and an orientation model.  See col. 5, lines 31-35, regarding “the adjustable low-pass filter and the adjustable gain together form a transfer function that processes the audio signal to account for the effect of distance and intervening obstacles on the source signal.”
	Regarding claims 10 and 27, determining the second intermediate audio signal comprises applying a second filter to the input audio signal 12, the filter comprising one or more of a sound source directivity model, a distance model, and an orientation model.  See col. 5, line 55, through col. 6, line 5.
	Regarding claims 11, 12, 28, and 29, determining the first intermediate audio signal 22 comprises applying one or more of a gain and a panning process to the input audio signal 12.  The reference discloses applying a gain process (see gain element 18 in fig. 5), and as such discloses the invention as claimed.
	Regarding claims 13-18 and 30-35, determining the second intermediate audio signal comprises applying one or more of a delay, a gain, and a reverb process to the input audio signal.  The reference discloses applying at least a gain process (see gain element 26 in fig. 5), and as such discloses the invention as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-7, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jot et al. (US 7,099,482), as applied to claims 1 and 19 above, in further view of Sarkar (US 11,032,662).
Jot, as applied to the claims 1 and 19 above, discloses the invention as claimed, but fails to specifically teach that the device is a wearable head unit comprising a display as claimed and further including one or more sensors as claimed for determining the acoustic property of the virtual environment.  Sarkar discloses an augmented reality wearable head unit comprising a display and further including one or more sensors for determining the acoustic property of the environment, in the same field of endeavor, for the purpose of synthesizing one or more characteristics (e.g., reverberation, absorption, attenuation, or other characteristics) associated with the determined acoustic property of the sensed environment (see col. 6, line 3, through col. 7, line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jot, in view of Sarkar, such that the device is a wearable head unit comprising a display as claimed and further including one or more sensors as claimed for determining the acoustic property of the virtual environment.  A practitioner in the art would have been motivate to do this for the purpose of synthesizing one or more characteristics (e.g., reverberation, absorption, attenuation, or other characteristics) associated with the determined acoustic property of the sensed environment.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jot et al. (US 7,099,482) and Sarkar (US 11,032,662), as applied to claims 2 and 20 above, in further view of Jot et al. (US 10,038,967).
Jot ‘482 discloses the invention as claimed, including that the acoustic property of the virtual environment is determined via one or more sensors of the device (see Sarkar; col. 6, line 3, through col. 7, line 11), but fails to specifically teach that the one or more sensors comprise one or more microphones.  Jot ‘967 discloses an augmented reality headphone including a microphone sensor for sensing an acoustic property of the virtual environment, in the same field of endeavor, for the purpose of using a general purpose microphone of the device to determine a reverberation decay time in a local listener environment (see col. 16, lines 1-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jot ‘482, in view of Jot ‘967, such that the one or more sensors of the device for determining the acoustic property of the virtual environment is a microphone.  A practitioner in the art would have been motivated to do this for the purpose of determining a reverberation decay time in the environment using a general purpose microphone of the device.

Claims 36 and 44-53 are rejected under 35 U.S.C. 103 as being unpatentable over Jot et al. (US 7,099,482), as applied to claims 1, 9-19, and 26-35 above, in further view of Jot et al. (US 6,188,769).
Jot ‘482, as applied to the claims above, discloses the invention as claimed, but fails to specifically disclose a non-transitory computer-readable medium storing instructions which when executed by one or more processors cause the one or more processors to perform the claimed method.  Jot ‘769 discloses a method for processing sound sources to simulate environmental effects and further teaches that the “in a preferred embodiment the invention is implemented in software for controlling hardware of a sound card utilized in a computer” (see col. 8, lines 30-33), in the same field of endeavor, for the purpose of implementing the invention as software to be utilized in a computer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jot ‘482, in view of Jot’ 769, such that a non-transitory computer-readable medium stores instructions which when executed by one or more processors cause the one or more processors to perform the claimed method.  A practitioner in the art would have been motivated to do this for the purpose of implementing the invention of Jot ‘482 as software to be utilized in a computer.

Claims 37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jot et al. (US 7,099,482) and Jot et al. (US 6,188,769), as applied to claim 36 above, in further view of Sarkar (US 11,032,662).
Jot ‘482, as modified applied to the claim 36 above, discloses the invention as claimed, but fails to specifically teach that the device is a wearable head unit comprising a display as claimed and further including one or more sensors as claimed for determining the acoustic property of the virtual environment.  Sarkar discloses an augmented reality wearable head unit comprising a display and further including one or more sensors for determining the acoustic property of the environment, in the same field of endeavor, for the purpose of synthesizing one or more characteristics (e.g., reverberation, absorption, attenuation, or other characteristics) associated with the determined acoustic property of the sensed environment (see col. 6, line 3, through col. 7, line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jot ‘482, in view of Sarkar, such that the device is a wearable head unit comprising a display as claimed and further including one or more sensors as claimed for determining the acoustic property of the virtual environment.  A practitioner in the art would have been motivate to do this for the purpose of synthesizing one or more characteristics (e.g., reverberation, absorption, attenuation, or other characteristics) associated with the determined acoustic property of the sensed environment.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jot et al. (US 7,099,482), Jot et al. (US 6,188,769) and Sarkar (US 11,032,662), as applied to claim 37 above, in further view of Jot et al. (US 10,038,967).
Jot ‘482 discloses the invention as claimed, including that the acoustic property of the virtual environment is determined via one or more sensors of the device (see Sarkar; col. 6, line 3, through col. 7, line 11), but fails to specifically teach that the one or more sensors comprise one or more microphones.  Jot ‘967 discloses an augmented reality headphone including a microphone sensor for sensing an acoustic property of the virtual environment, in the same field of endeavor, for the purpose of using a general purpose microphone of the device to determine a reverberation decay time in a local listener environment (see col. 16, lines 1-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jot ‘482, in view of Jot ‘967, such that the one or more sensors of the device for determining the acoustic property of the virtual environment is a microphone.  A practitioner in the art would have been motivated to do this for the purpose of determining a reverberation decay time in the environment using a general purpose microphone of the device.

Claims 8, 25, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 25, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
August 28, 2022